Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending. This Action is a Non-Final Office Action. 

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The instant case shares common elements with the already patented parent case 10739462 (as well as prior parents). It is presumed that applicant would file a terminal disclaimer at the time of issuance.

Allowable Subject Matter
Claims 5,12,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5,12,19 include 4, 11, 18 from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 6, 8,11,13, and 15, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication to Collins 2009/0265193  in view of US Patent to Medsani 8537338

As per claims 1, 8 and 15 Collins discloses; A computer-implemented method for estimating damage to a shingle, the method comprising: (A) causing one or more processors to retrieve from a memory a 3D point cloud representing a roof; Collin(0118-0120) (B) utilizing, via the one or more processors, 
a (point cloud) segmentation technique to identify from the (3D point cloud) a plurality of sets of points each representing a different shingle on a roof, wherein utilizing the (point cloud) segmentation includes accounting for one or more measurements relating to spatial characteristics associated with each set of points;  Collins (0102, a roof picture can be translated to data which can be compared to pictures of non-damaged roofs to analyze for any damage) (C) analyzing, via the one or more processors, each of the plurality of sets of points to identify a set of points representing a damaged shingle; 
Collins(0102) and (D) generating and displaying, via the one or more processors, a report indicating the damaged shingle is damaged, wherein the displayed report includes one or more of: (a) a textual representation of damage done to the damaged shingle; or (b) a graphical representation of damage done to the damaged shingle.  Collins(0074 inspection repair can be created, one or more only requires graphical or textual report) Here Collins does not explicitly disclose a point cloud. However, Medsani Col. 5 lines 10-35) discloses 3D and point clouds as well as point clouds generically, The motivation for the combination is that incorporating LIDAR which is known to be able to measure topographic data automatically would be applicable to any feature analysis including “roofs” col. 2 because it provides more detail automatically than traditional technology.



The system of claim 1, wherein the point cloud segmentation technique is a region growing segmentation technique.  
Collins(0045 region growing)

As per claims 6, 13, and 20, Collins discloses the shingle analysis elements (0118-120)
However, Medsani teaches “3d point clouds”. (Col. 5, lines 5-35)
The motivation for the combination is similar to that provided for claims 1, 8, and 15.

Claim 2,9,16, 3, 10,17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US Patent Publication to Collins 2009/0265193 in view of US Patent to Medsani 8537338 further in view of US Patent Publication to Pershing 20130262029 - 0068

As per claims 2, 9 and 16, and 3, 10 and 17 Collins and Medsani do not explicitly disclose planar or normal segmentation. Though Medsani as see above teaches Point clouds. However, Pershing teaches segmentation techniques. (0068) including for roofs. 
The motivation for the combination is because estimating building costs including for roofs is important and applying these known methods would automate the area estimation process. (0002-4)

Claims 7 and 14 are rejected under 35 USC 103(a) over US Patent Publication to Collins 2009/0265193  in view of US Patent to Medsani 8537338 further in view of US Patent Publication to Swanson 20140019166



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Systems and Methods for Insurers to Monitor Continuously Structural Status of Insured Homes 
(IP.com) 2008. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698